 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                 ***
 9   SIR GIOVANNI KURTZE,                               Case No. 2:18-cv-00506-RFB-PAL
10                      Plaintiff,
                                                                            ORDER
11           v.
12   STATE OF NEVADA, et al.,
13                    Defendants.
14
15          Before the Court for consideration is the Report and Recommendation (ECF No. 2) of the
16   Honorable Peggy A. Leen, United States Magistrate Judge, entered December 17, 2018.
17          A district court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21   required to “make a de novo determination of those portions of the report or specified proposed
22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26   by December 31, 2018. No objections have been filed. The Court has reviewed the record in this
27   case and concurs with the Magistrate Judge’s recommendations.
28   ///
 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 2] is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Plaintiff Giovanni Kurtze’s proposed complaint (ECF
 4   No. 1-1) is DISMISSED without prejudice.
 5          IT IS FURTHER ORDERED that the Clerk of Court is instructed to enter judgment and
 6   close this matter accordingly.
 7
            DATED: February 12, 2019.
 8
                                                      _____________________________
 9                                                    RICHARD F. BOULWARE, II
10                                                    United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
